         Case 1:17-cr-00144-CCB Document 148 Filed 04/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA            *
                                    *
v.                                  *         Crim. No. CCB-17-144
                                    *
PATRICK MOBLEY                      *
                                    *
          * * * * * * * * * * * * * * * * * * * * * * * * * * *

                                   MEMORANDUM & ORDER


       Now pending is the motion filed by Patrick Mobley seeking reconsideration of this court’s

decision to deny his request for compassionate release. The motion for reconsideration (ECF 144)

has been reviewed, together with the Amended Motion (ECF 146). It appears that Mr. Mobley has,

since his original motion, tested positive for COVID-19 while at Lewisburg USP, been quarantined

and recovered, and most recently has been transferred to FCI Loretto (ECF 147).

       The court’s denial of Mr. Mobley’s initial motion recognized the risk the coronavirus

presented to him and indeed found that to present an “extraordinary and compelling reason for

release.” The applicable § 3553(a) factors, however, did not weigh in favor of release, and nothing

presented by Mr. Mobley in his recent filings changes that balance. While reaffirming that prior

ruling, the court also will clarify that it did not rely on the percentage of the sentence Mr. Mobley

had served as dispositive, but only as one of the factors in the overall balance. See United States

v. Kibble, --- F.3d ----, 2021 WL 1216543, *4 (4th Cir. 2021)

       In summary, while the court is sympathetic to Mr. Mobley’s concern that he may contract

COVD-19 again and for the health circumstances his mother apparently faces, he has shown no

basis for reconsideration at this time. The motion for reconsideration and the amended motion for

compassionate release are Denied.



                                                 1
 Case 1:17-cr-00144-CCB Document 148 Filed 04/07/21 Page 2 of 2



So Ordered this 7th day of April, 2021.



                                          _/S/___________________________
                                          Catherine C. Blake
                                          United States District Judge




                                      2
